Exhibit 10.4

TRANSITION SERVICES AGREEMENT

by and between

Steadfast Apartment REIT, Inc.

and

Steadfast Investment Properties, Inc.

Dated as of August 31, 2020

 



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of August 31,
2020 (the “Effective Date”), is by and between Steadfast Investment Properties,
Inc., a California corporation (the “Sponsor”), on the one hand, and Steadfast
Apartment REIT, Inc., a Maryland corporation (“STAR”), on the other hand. STAR
and the Sponsor shall be together be referred to herein as the “Parties,” and
each individually a “Party”. Capitalized terms used but not otherwise defined
herein shall have the meaning ascribed thereto in the Contribution Agreement (as
hereinafter defined).

WHEREAS, Steadfast REIT Investments, LLC, a Delaware limited liability company
(“SRI”), STAR and Steadfast Apartment REIT Operating Partnership, LP entered
into that certain Contribution and Purchase Agreement, dated as of August 31,
2020 (the “Contribution Agreement”);

WHEREAS, following the closing of the transactions contemplated by the
Contribution Agreement, the Sponsor desires to provide, directly or through its
affiliates, certain services to STAR as set forth on Schedule A (the
“Sponsor-Provided Services”) and STAR desires to provide, directly or through
its affiliates, certain services to the Sponsor as set forth on Schedule B (the
“STAR-Provided Services” and, together with the Sponsor-Provided Services, the
“Services”) for the purpose of enabling each Party to manage its operations and
retain the benefit of operational efficiencies created by access to such
Services and to assure a smooth transition following the closing of the
transactions contemplated by the Contribution Agreement by availing each Party
time to develop such services in-house or to hire other third-party service
providers for such Services; and

WHEREAS, for purposes of this Agreement, the Party providing any Service, or on
whose behalf such Service is being provided, shall be deemed the “Service
Provider” with respect to such Service, and the Party receiving the Service, or
on whose behalf such Service is being received, shall be deemed the “Recipient”
with respect to such Service.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meanings ascribed thereto in the
Contribution Agreement.

 

1



--------------------------------------------------------------------------------

ARTICLE II

SERVICES

Section 2.1. Scheduled Services.

(a) Upon the terms and subject to the conditions set forth in this Agreement,
each Party agrees to provide (including through its affiliates), or to cause one
or more permitted third parties to provide, to the other Party the Services as
set forth on Schedule A or Schedule B, as applicable.

(b) Anything to the contrary notwithstanding, none of the obligations of the
Parties under the Contribution Agreement shall constitute Services under this
Agreement.

Section 2.2. Additional Services. Each Party agrees that, if the other Party
identifies during the Term services that such second Party believes are
necessary for the continued operation of its business (as conducted immediately
prior to the closing of the transactions contemplated by the Contribution
Agreement) that are not identified on the applicable Schedule hereto, then, upon
the reasonable request of such second Party, the Parties shall negotiate in good
faith to modify the applicable Schedule with respect to such additional
services, upon terms (including cost and duration) and subject to conditions
upon which the Parties may agree. No Party shall be obligated to perform or
cause to be performed any such additional services unless and until the Parties
agree in writing as to the cost, duration, specifications and other terms and
conditions under which the applicable Party shall provide (or cause to be
provided) such other services; provided, that upon the agreement of the Parties
with respect to any such additional services, such additional services shall
thereafter be deemed “Services” within the meaning of this Agreement and the
provision of such services will be subject to the terms of this Agreement.

Section 2.3. Service Standards; Level of Service. The Service Provider
(including its affiliates, as applicable) shall provide the Services to the
Recipient at a level of quality, responsiveness and diligence consistent with
the levels provided by the Service Provider immediately prior to the closing of
the transactions contemplated by the Contribution Agreement, if applicable, but
in any event at a level of quality consistent with that then provided by the
Service Provider to its own business (the “Service Standards”). In no event
shall Service Provider have an obligation to perform any Service in any other
manner, amount or quality unless expressly so specified in Schedule A or
Schedule B, as applicable, with respect to a particular Service. The Service
Provider shall promptly notify the Recipient of any event or circumstance of
which the Service Provider has knowledge that causes, or would be reasonably
likely to cause, a material disruption in the Services.

Section 2.4. Disclaimer of Warranties. EXCEPT AS OTHERWISE PROVIDED HEREIN, EACH
PARTY EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS OR WARRANTIES, AT LAW OR
IN EQUITY, WITH RESPECT TO THE SERVICES TO BE PROVIDED UNDER THIS AGREEMENT,
INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE,
TITLE, NON-INFRINGEMENT AND QUIET ENJOYMENT. NO ORAL OR WRITTEN INFORMATION OR
ADVICE GIVEN BY ANY PARTY OR ITS AUTHORIZED REPRESENTATIVES SHALL CREATE A
WARRANTY OR IN ANY WAY INCREASE THE SCOPE OF THE OTHER PARTIES’ OBLIGATIONS
UNDER THIS AGREEMENT.

 

2



--------------------------------------------------------------------------------

Section 2.5. Subcontracting. The Service Provider may, with the written consent
of the Recipient (which shall not be unreasonably withheld, conditioned or
delayed), engage one or more parties (including third parties and/or affiliates
of such Service Provider) to provide some or all of the applicable Services to
be provided by such Service Provider. In the event the Service Provider so
engages any such parties, such Service Provider shall remain responsible for
ensuring adherence to the Service Standards in the performance of the applicable
Services, compliance by such parties with the applicable terms of this Agreement
and for the indemnification obligations set forth in Article VIII. The Parties
hereby agree that the delivery of any written consent pursuant to this
Section 2.5 shall not be subject to the notice requirements set forth in
Section 11.2 and any such written consent may be delivered via electronic mail.

Section 2.6. Employee Compensation. Service Provider shall be solely responsible
for the payment of all employee benefits and any other direct and indirect
compensation for the employees of the Service Provider (or its permitted
subcontractors pursuant to Section 2.5) assigned to perform the Services for the
Recipient, as well as such employees’ worker’s compensation insurance,
employment taxes, and other applicable employer liabilities relating to such
employees as required by law. For the avoidance of doubt, the Service Provider’s
only compensation in this regard shall be the “Compensation Due” as set forth in
the applicable Schedule hereto.

Section 2.7. Cybersecurity.

(a) Each Party will maintain or cause to be maintained reasonable cybersecurity
measures with respect to any interfaces required between the Parties in
connection with the Services in a manner generally consistent with the
historical provision of the Services and with the same standard of care as
historically provided. At all times during the Term, neither Party will
intentionally or knowingly introduce, and each will take commercially reasonable
measures to prevent the introduction of, into the Parties’ computer systems,
databases, or software any viruses or any other contaminants (including, but not
limited to, codes, commands, instructions, devices, techniques, bugs, web bugs,
or design flaws) that may be used to access (without authorization), alter,
delete, threaten, infect, assault, vandalize, defraud, disrupt, damage, disable,
inhibit, or shut down another Party’s computer systems, databases, software, or
other information or property. Neither Party will intentionally or knowingly
tamper with, compromise, or attempt to circumvent any physical or electronic
security or audit measures employed by the other in the course of its business
operations, and/or intentionally or knowingly compromise the security of the
other’s computer systems and/or networks.

 

3



--------------------------------------------------------------------------------

(b) Each Party shall reasonably cooperate with the other and shall cause their
respective affiliates (if applicable) to reasonably cooperate (i) in notifying
the other of any Security Breach affecting a Party and (ii) in any investigation
and mitigation efforts relating to such Security Breaches, in the case of clause
(ii), in a commercially reasonable manner, and in both cases subject to
applicable Law. As used herein, “Security Breach” means unauthorized access to
or disclosure of computerized data that compromises the security,
confidentiality or integrity of any Confidential Information (as defined below)
maintained by a Party.

Section 2.8. Cooperation.

(a) Each Party will share information and will cooperate in a commercially
reasonable manner to facilitate the provision of Services as described herein
and to make available to the other Party properly authorized personnel for the
purpose of consultation and decisions relating to those Services.

(b) Service Provider shall follow the policies, procedures and practices of the
Recipient applicable to the Services that are in effect as of the Effective
Date, as may be modified from time to time in compliance with Section 2.9
hereof.

(c) A failure of any Party to act in accordance with this Section 2.8 that
prevents either Service Provider or its permitted third parties, as applicable,
from providing a Service hereunder shall relieve such Service Provider of its
obligation to provide such Service until such time as the failure has been
cured; provided, that such Recipient has been notified promptly in writing of
such failure.

Section 2.9. Certain Changes. Either Party may change (a) its policies and
procedures, (b) any affiliates and/or third parties that provide any Services
(but subject to compliance with Section 2.5 hereof, if applicable) or (c) the
location from which any Service is provided at any time with respect to its
provision thereof; provided that each Party shall remain responsible for the
performance of the applicable Services in accordance with this Agreement;
provided further that such changes may not burden the Service Provider (in
respect of cost, required efforts or otherwise) in respect of its provision of
the Services. The Service Provider shall provide the Recipient with prompt
written notice of any changes described in the prior sentence. Any such notice
shall be provided to the applicable Recipient as soon as reasonably practicable
prior to the effectiveness of such change or, if prior notice of such change is
not practicable, as soon as reasonably practicable after the effectiveness of
such change.

ARTICLE III

LIMITATIONS

Section 3.1. General Limitations.

(a) In no event shall either Party be obligated to procure or maintain (i) the
employment of any specific employee or (ii) any specific equipment or software
in its performance or receipt of the Services; provided that each Party shall
remain responsible for the performance and receipt of the applicable Services in
accordance with this Agreement; provided further that in respect of equipment
and software only, if the other Party agrees to bear all associated costs,
expenses and liabilities with the procurement or maintenance of any specific
equipment or software, then the first Party agrees (if directed by the other
Party) to so procure or maintain that equipment or software for purposes of
performing or receiving the Services hereunder.

 

4



--------------------------------------------------------------------------------

(b) Neither Party shall be obligated to provide, or cause to be provided, any
Service to the extent that the provision of such Service would require such
Party, any of its affiliates or any of their respective officers, directors,
managers, members, employees, agents or representatives to violate any
applicable Laws.

Section 3.2. Third Party Consents and Limitations.

(a) The Service Provider has obtained (or prior to providing the applicable
Services, will obtain) any and all third party consents necessary for provision
of its applicable Services during the Term. The costs associated with obtaining
any third-party consents shall be borne by the Recipient receiving the
applicable Service.

(b) The Recipient acknowledges and agrees that any Services provided through
third parties or using third party Intellectual Property are subject to the
terms and conditions of any applicable agreements between the applicable Service
Provider and such third parties, copies of which have been, or will be, as
applicable, made available to the applicable Recipient (subject to any
confidentiality restrictions that such third party and/or the Service Provider
have imposed thereon).

Section 3.3. Force Majeure. In the event that either Party is wholly or
partially prevented from, or delayed in, providing or receiving one or more
Services, or one or more Services are interrupted or suspended, by reason of
events beyond its reasonable control (including acts of God, acts, orders,
restrictions or interventions of any civil, military or government authority,
fire, explosion, accident, floods, earthquakes, embargoes, epidemics, war
(declared or undeclared), acts of terrorism, hostilities, invasions,
revolutions, rebellions, insurrections, sabotages, nuclear disaster, labor
strikes, civil unrest, riots, power or other utility failures, disruptions or
other failures in internet or other telecommunications lines, networks and
backbones, delay in transportation, loss or destruction of property and/or
changes in Laws) (each, a “Force Majeure Event”), provided that such Party is
taking commercially reasonable steps to minimize the impact and duration of such
Force Majeure Event, such Party shall not be obligated to deliver or receive the
affected Services during such period, and the applicable Recipient shall not be
obligated to pay for any Services not delivered.

ARTICLE IV

PAYMENT AND SALES TAXES

Section 4.1. Billing and Payment Terms. The Service Provider shall invoice the
Recipient for the amounts as indicated in the “Compensation Due” column (as set
forth on the Schedules hereto) on the last day of each month during the Term (as
defined below), in arrears, and the applicable Recipient shall remit full
payment, in immediately available funds, within thirty (30) days after receipt
of such invoice.

 

5



--------------------------------------------------------------------------------

Section 4.2. Sales Taxes. All consideration under this Agreement is exclusive of
any sales, transfer, value-added, goods or services tax or similar gross
receipts based tax (excluding all other taxes including taxes based upon or
calculated by reference to income, receipts or capital) imposed against or on
the Services (“Sales Taxes”). The Recipient shall be responsible for, and shall
indemnify and hold the applicable Service Provider harmless from and against,
any such Sales Taxes.

ARTICLE V

CONFIDENTIALITY

Section 5.1. Confidentiality.

(a) Each Party may receive (or otherwise have access to) Confidential
Information of the other Parties (both orally and in writing) in connection with
the provision or receipt of the Services. “Confidential Information” means any
information (oral and written), whether or not designated or containing any
marking such as “Confidential,” “Proprietary,” or some similar designation,
related to any Party and its services, properties, business, assets, liabilities
and financial condition relating to the business, finances, technology or
operations of such Party or its affiliates. Such information may include
financial, technical, legal, marketing, network, and/or other business
information, reports, records, or data (including, but not limited to, computer
programs, code, systems, applications, analyses, passwords, procedures, output,
information regarding software, sales data, vendor lists, customer lists, and
employee- or customer-related information, personally identifiable information,
business strategies, advertising and promotional plans, creative concepts,
specifications, designs, and/or other material). Each Party agrees to treat all
Confidential Information provided by the other Parties, or which such Party
otherwise has access to, pursuant to this Agreement as proprietary and
confidential to the other Parties, as applicable, and to hold such Confidential
Information in confidence subject to the terms hereof. No Party shall (without
the prior written consent of the applicable other Party) disclose or permit
disclosure of such Confidential Information to any third party; provided, that
any Party may disclose such Confidential Information to any permitted third
party subcontractors and its and its affiliates’ current employees, officers, or
directors, or legal or financial representatives, in each case, who have a
legitimate need to know such Confidential Information for the purpose of
facilitating the provision or receipt of the Services and who have previously
agreed in writing (including as a condition of their employment, contract or
agency) to be bound by terms respecting the protection of such Confidential
Information which are no less protective as the terms of this Agreement. Each
Party agrees to safeguard all Confidential Information of the other Parties with
at least the same degree of care as such Party uses to protect its own
Confidential Information, but in no event shall such degree of care be less than
a reasonable degree of care. Each Party shall only use the other Party’s
Confidential Information solely for the purpose of fulfilling its obligations
under this Agreement and facilitating the provision or receipt of the Services.
Such Party shall not, and shall cause permitted recipients of Confidential
Information not to, at any time, collect, use, sell, license, transfer, make
available or disclose any other Party’s Confidential Information for its own
benefit, the benefit of its affiliates (or agents, subcontractors or
representatives) or for the benefit of others. Each Party will be responsible
for any violation of the

 

6



--------------------------------------------------------------------------------

confidentiality provisions of this Section 5.1(a) by any person or entity to
whom it has disclosed Confidential Information, its subcontractors and its
affiliates’ employees, officers and directors, and legal or financial
representatives. Notwithstanding the foregoing, this Section 5.1(a) shall not
apply to any information that a Party can demonstrate (a) was, at the time of
disclosure to it, in the public domain through no fault of such Party, (b) was
received after disclosure to it from a third party who had a lawful right to
disclose such information to it, or (c) was independently developed by the
receiving Party.

(b) All Confidential Information transmitted or disclosed hereunder will be and
remain the property of the Party to which such Confidential Information applies,
and each Party shall promptly (at the applicable Party’s sole election) destroy
or return to such Party all copies thereof upon termination or expiration of
this Agreement, or upon the written request of such Party; provided, that no
Party shall be required to destroy any Confidential Information that is stored
solely as a result of a backup created in the ordinary course of business and is
not readily destroyable or that is stored on the computers of the personnel of
such Party and/or its affiliates and subject to deletion in accordance with such
Party’s and/or its affiliates’ electronic information management practices
(subject to extended retention by such Party’s or its affiliates’ compliance and
legal department personnel in accordance with any applicable existing document
retention/destruction policy). Upon the request of the applicable Party, the
other Parties shall provide notice of any such applicable destruction in
writing.

ARTICLE VI

INTELLECTUAL PROPERTY

Section 6.1. Ownership of Intellectual Property.

(a) Each Party acknowledges and agrees no license or other right, express or
implied, is granted hereunder by any Party to its Intellectual Property by
virtue of a Party’s provision or receipt of Services hereunder.

(b) As between the Parties, each of the Parties shall exclusively own all right,
title and interest throughout the world in and to all business processes and
other Intellectual Property rights created by it in connection with its
provision of Services hereunder (“Service Provider Intellectual Property”), and
each Recipient hereby assigns any and all right, title or interest it may have
in any such Service Provider Intellectual Property to the applicable Service
Provider. The Recipient shall execute any documents and take any other actions
reasonably requested by the Service Provider to effectuate the purposes of the
preceding sentence. The Service Provider hereby grants to the Recipient a
royalty-free, fully paid-up, non-exclusive and non-transferable (except as
expressly permitted herein) license to use the Service Provider Intellectual
Property during the Term solely to the extent necessary for the Recipient to
receive the benefit of the Services.

 

7



--------------------------------------------------------------------------------

ARTICLE VII

LIMITATION OF LIABILITY

Section 7.1. Limitation of Liability. In no event shall any Party be liable
under or in connection with this Agreement for consequential, incidental,
special, indirect, treble or punitive Losses, Losses based on either the reduced
current or future profitability or earnings or Losses based on a multiple of
such profitability, earnings or other factor, or reduction therein, except in
the case of Losses paid by the other Party to a third-party claimant. In
addition, other than in the case of Losses resulting from fraud or willful
misconduct by a Party, the liability of such Party to the other Party hereunder
shall not exceed (a) the aggregate amount paid hereunder during the entire Term
pursuant to Article IV hereof plus (b) if the liable Party is the Service
Provider, recoveries (if any) by the Service Provider under any insurance
coverage maintained under Section 11.1 hereof.

ARTICLE VIII

INDEMNIFICATION

Section 8.1. STAR’s Indemnification of Sponsor. Subject to the terms of this
Article VIII, STAR agrees from and after the Effective Date to indemnify, defend
and hold harmless the Sponsor from and against any and all Losses arising out
of, resulting from or relating to third-party claims arising out of a material
breach by STAR of any provision of this Agreement.

Section 8.2. Sponsor’s Indemnification of STAR. Subject to the terms of this
Article VIII, the Sponsor agrees from and after the Effective Date to indemnify,
defend and hold harmless STAR from and against any and all Losses arising out
of, resulting from or relating to third-party claims arising out of a material
breach by the Sponsor of any provision of this Agreement.

Section 8.3. Indemnification Procedures. In the event either Party shall have a
claim for indemnity against the other Party, the Parties shall follow the
procedures set forth in Section 7.3 of the Contribution Agreement.

ARTICLE IX

TERM AND TERMINATION

Section 9.1. Term of Agreement. This Agreement shall become effective on the
Effective Date and shall continue in operation until March 31, 2021 (the
“Initial Term”), unless (a) terminated as provided in Section 9.2 hereof or
(b) the parties mutually agree to extend this Agreement or any Service hereunder
for a longer period (if applicable, a “Renewal Term”; the Initial Term and any
Renewal Term are sometimes referred to as the “Term”), as applicable. The
Parties acknowledge and agree however that in respect of any particular Service
the Service Provider need only provide such Service until the “Service End Date”
as indicated on the applicable Schedule hereto, notwithstanding that the Term of
this Agreement may not expire until a later date. For the avoidance of doubt,
the Service Provider need not provide any Services hereunder after the
expiration of the Term.

 

8



--------------------------------------------------------------------------------

Section 9.2. Termination.

(a) Early Termination. Notwithstanding Section 9.1 hereof, either Party may, on
written notice to the other Party, terminate for convenience its provision or
receipt of any or all Services hereunder or this entire Agreement (in which case
of a termination of this entire Agreement all Services hereunder shall also
co-terminate) on at least sixty (60) days’ prior written notice to the other
Party, and thereafter such terminated Service(s) shall be deemed deleted from
Schedule A or Schedule B, as applicable. Any termination notice delivered by a
Party shall identify the specific Service or Services to be terminated, and the
effective date of such termination. For any terminated Services which required
the software or other services of a third party (i) if the Service Provider paid
for such software or services in advance, such Service Provider may invoice the
applicable Recipient any portion of such advance payments allocable on a
reasonable basis to the Recipient, and (ii) if, as a result of such termination,
the Service Provider terminates all or part of its agreement with the third
party, such Service Provider may invoice the Recipient for any applicable
termination fees allocable on a reasonable basis to such Recipient. Neither
Party shall enter into any new agreements with third parties for software or
services that include any termination fees that would be charged to a Party
without such Party’s prior written consent, which consent shall not be
unreasonably withheld.

(b) Automatic Termination. This Agreement shall automatically terminate at such
time as both Parties are no longer providing or receiving any Services
hereunder.

(c) Termination for Change of Control. Either Party may terminate this Agreement
upon the occurrence of a “Change of Control Event” by providing the other Party
no less than one hundred twenty (120) days prior written notice of its intention
to terminate this Agreement. As used herein, a “Change of Control Event” means
(i) the sale of all or substantially all of the assets of either Party, or
(ii) a merger, consolidation, recapitalization or reorganization of either
Party, unless securities representing more than fifty percent (50%) of the total
voting power after such merger, consolidation, recapitalization or
reorganization are beneficially owned, directly or indirectly, by the Persons
who beneficially owned the applicable Party’s outstanding voting securities
immediately prior to such transaction.

(d) Termination for Default. In the event: (i) any Party shall fail to pay for
any or all Services in accordance with the terms of this Agreement; (ii) of any
default by either Party, in any material respect, in the due performance or
observance by it of any of the other terms, covenants or agreements contained in
this Agreement; or (iii) any Party shall become or be adjudicated insolvent
and/or bankrupt, or a receiver or trustee shall be appointed for any Party or
its property or a petition for reorganization or arrangement under any
bankruptcy or insolvency Law shall be approved, or any Party shall file a
voluntary petition in bankruptcy or shall consent to the appointment of a
receiver or trustee (in each such case, the “Defaulting Party”); then the
non-Defaulting Party shall have the right, at its sole discretion, (A) in the
case of a default under clause (iii), to terminate immediately any or all
Service(s) and/or this Agreement; and (B) in the case of a default under clause
(i) or (ii), to terminate any or all Service(s) and/or this Agreement if the
Defaulting Party has failed to cure the default within ten (10) days after
receiving written notice of such default.

 

9



--------------------------------------------------------------------------------

Section 9.3. Effect of Termination. In the event that this Agreement or a
Service is terminated:

(a) Each Party agrees and acknowledges that the obligation of the other Party to
provide the terminated Services, or to cause the terminated Services to be
provided, hereunder shall immediately cease. Upon cessation of a Party’s
obligation to provide any Service, the Recipient, as applicable, shall stop
using, directly or indirectly, such Service.

(b) Upon request, each Recipient shall return to the applicable Service Provider
all tangible personal property and books, records or files owned by the Service
Provider and used in connection with the provision of Services that are in its
possession as of the termination date.

(c) In the event that this Agreement is terminated, the following matters shall
survive the termination of this Agreement: (i) the rights and obligations of
each Party under Articles V, VI, VII, VIII, this Section 9.3, Article X and
Article XI and (ii) the obligations under Article IV of the Recipient to pay the
applicable compensation due for Services furnished prior to the effective date
of termination.

ARTICLE X

DISPUTE RESOLUTION

Section 10.1. Party Representatives. Each Party will appoint a representative (a
“Service Representative”) responsible for coordinating and managing the delivery
and receipt of the Services, as applicable, which Service Representative will
have authority to act on such Party’s behalf with respect to matters relating to
this Agreement. The initial Service Representatives are indicated on the
Schedules hereto. The Service Representatives will work in good faith to address
any issues involving the Parties’ relationship under this Agreement (including,
without limitation, any pricing and other Service-related matters).

Section 10.2. Escalation Procedure. The Parties shall attempt to resolve any
dispute, controversy or claim arising out of, in connection with, or relating to
this Agreement, whether sounding in contract or tort and whether arising during
or after termination of this Agreement (each, a “Dispute”) in accordance with
the following procedures: Upon the written request of any Party, a senior
executive officer of STAR or a designee of such person and a senior executive
officer of the Sponsor or that person’s designee shall meet and attempt to
resolve any Dispute between them. If such Dispute is not resolved by discussions
between such officers or designees within ten (10) days after a Party’s written
request was made, then any Party may commence a proceeding relating to such
Dispute in accordance with Section 11.9 hereof. No Party may commence a
proceeding with respect to a Dispute unless and until the foregoing procedure
has been concluded with respect to the underlying Dispute.

 

10



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

Section 11.1. Insurance. The Service Provider shall maintain, at its sole cost
and expense, at all times during the Term and for twenty-four (24) months
following the Term, a professional-liability (errors and omissions) insurance
policy with a total coverage amount of no less than $2,000,000 and with other
policy coverage consistent with the industry in which the Service Provider
operates. On or prior to the date hereof and from time to time upon the
Recipient’s request, the Service Provider shall provide certificates of
insurance evidencing such coverage and a copy of the policy if so requested.

Section 11.2. Notices.

(a) All notices, requests, claims, demands and other communications under this
Agreement shall be in writing (including a writing delivered by email
transmission) and shall be deemed given (i) when delivered, if sent by
registered or certified mail (return receipt requested); (ii) when delivered, if
delivered personally or sent by email (with proof of transmission); or (iii) on
the Business Day after deposit (with proof of deposit), if sent by overnight
mail or overnight courier; in each case, unless otherwise specified or provided
in this Agreement, to the Parties at the following addresses (or at such other
address or email for a Party as will be specified by like notice):

As to STAR:

Steadfast Apartment REIT, Inc.

18100 Von Karman Ave, Suite 200

Irvine, CA 92612

Attention: Gustav Bahn

Email: Gus.Bahn@SteadfastREIT.com

With a copy to:

Morrison & Foerster LLP

3500 Lenox Road, NE, Suite 1500

Atlanta, GA 30326

Attention: Heath D. Linsky, Esq.

Email: hlinsky@mofo.com

As to the Sponsor:

Steadfast Investment Properties, Inc.

18100 Von Karman Avenue, Suite 500

Irvine, CA 90245

Attention: Ana Marie del Rio

Email: AnaMarie.delRio@SteadfastCo.com

 

11



--------------------------------------------------------------------------------

With a copy to:

DLA Piper

4141 Parklake Avenue, Suite 300

Raleigh, NC 27612-2350

Attention: Robert Bergdolt, Esq.

Email: rob.bergdolt@dlapiper.com

(b) The inability to deliver any notice, demand or request because the Party to
whom it is properly addressed in accordance with this Section 11.2 refused
delivery thereof or no longer can be located at that address shall constitute
delivery thereof to such Party.

(c) Each Party shall have the right from time to time to designate by written
notice to the other Parties hereto such other person or persons and such other
place or places as said Party may desire written notices to be delivered or sent
in accordance herewith. Notices and consents signed and given by an attorney for
a Party shall be effective and binding upon that Party.

Section 11.3. Amendment. Except as set forth in Sections 2.2 and 9.2(a) hereof,
no provision of this Agreement or of any documents or instrument entered into,
given or made pursuant to this Agreement may be amended, changed, waived,
discharged or terminated except by an instrument in writing, signed by the Party
against whom enforcement of the amendment, change, waiver, discharge or
termination is sought.

Section 11.4. Entire Agreement. This Agreement (and all schedules hereto)
constitutes and contains the entire agreement and understanding of the Parties
with respect to the subject matter hereof and supersedes all prior negotiations,
correspondence, understandings, agreements and contracts, whether written or
oral, among the Parties respecting the subject matter hereof. No representation,
promise, inducement or statement of intention has been made by any of the
Parties which is not embodied in this Agreement, or in the attached schedules or
the written certificates or instruments of assignment or conveyance delivered
pursuant to this Agreement, and none of the Parties shall be bound by or liable
for any alleged representations, promise, inducement or statement of intention
not therein so set forth.

Section 11.5. No Waiver. No failure of any Party to exercise any power given
such Party hereunder or to insist upon strict compliance by the other Parties
with their obligations hereunder shall constitute a waiver of any Party’s right
to demand strict compliance with the terms of this Agreement.

Section 11.6. Counterparts. This Agreement, any document or instrument entered
into, given or made pursuant to this Agreement or authorized hereby, and any
amendment or supplement thereto may be executed in two or more counterparts,
and, when so executed, will have the same force and effect as though all
signatures appeared on a single document. Any signature page of this Agreement
or of such an amendment, supplement, document or instrument may be detached from
any counterpart without impairing the legal effect of any signatures thereon,
and may be attached to another counterpart identical in form thereto but having
attached to it one or more additional signature pages. Any counterpart
transmitted via email in format in portable document format (.pdf) shall be
treated as originals for all purposes as to the parties so transmitting.

 

12



--------------------------------------------------------------------------------

Section 11.7. Payments. Except as otherwise provided herein, payment of all
amounts required by the terms of this Agreement shall be made in the United
States of America and in immediately available funds of the United States of
America which, at the time of payment, is accepted for the payment of all public
and private obligations and debts.

Section 11.8. Successors and Assigns. This Agreement shall be binding upon and
insure to the benefit of the successors and permitted assigns of the respective
Parties hereto. Subject to following proviso, no assignment of this Agreement,
in whole or in part, shall be made without the prior written consent of the
non-assigning Party (and shall not relieve the assigning Party from liability
hereunder) and any purposed assignment of this Agreement in contravention of the
foregoing shall be null and void ab initio; provided, however, that
notwithstanding the foregoing, STAR may assign all or any portion of its rights
and obligations under this Agreement to its wholly owned subsidiary STAR REIT
Services, LLC upon prior written notice to the Sponsor, it being understood that
STAR will remain liable for all of its obligations hereunder notwithstanding
such assignment.

Section 11.9. Applicable Law; Venue.

(a) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of California without giving effect to the conflict
of law rules and principles of that state. To the fullest extent permitted by
Law, the Parties hereby unconditionally and irrevocably waive and release any
claim that the Law of any other jurisdiction governs this Agreement.

(b) To the maximum extent permitted by applicable Law, any legal suit, action or
proceeding (whether in tort, contract or otherwise) against any of the Parties
hereto arising out of or relating to this Agreement shall be instituted in any
federal or state court in Orange County, California, and each of the Parties
hereby irrevocably submits to the exclusive jurisdiction of any such court in
any such suit, action or proceeding. Each of the Parties hereby agrees to venue
in such courts and hereby waives, to the fullest extent permitted by Law, any
claim that any such action or proceeding was brought in an inconvenient forum.

(c) EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ITS RIGHT TO A TRIAL BY JURY
WITH RESPECT TO ANY ACTION, PROCEEDING OR CLAIM (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT.

Section 11.10. Construction of Agreement. The language in all parts of this
Agreement shall be in all cases construed simply according to its fair meaning
and not strictly for or against any of the Parties hereto. Headings at the
beginning of sections of this Agreement are solely for the convenience of the
Parties and are not a part of this Agreement. When required by the context,
whenever the singular number is used in this Agreement, the same shall include
the plural, and the plural shall include the singular, the masculine gender
shall include the feminine and neuter genders, and vice versa.

 

13



--------------------------------------------------------------------------------

Section 11.11. Severability. If any term or provision of this Agreement is
determined to be illegal, unconscionable or unenforceable, all of the other
terms, provisions and sections hereof will nevertheless remain effective and be
in force to the fullest extent permitted by Law.

Section 11.12. Further Assurances. Each of the Parties agrees to execute such
instruments and take such further actions after the Effective Date as may be
reasonably necessary to carry out the provisions of this Agreement provided that
no material additional cost or liability shall be created thereby.

Section 11.13. No Third-Party Beneficiary. It is specifically understood and
agreed that no person shall be a third-party beneficiary under this Agreement,
and that none of the provisions of this Agreement shall be for the benefit of or
be enforceable by anyone other than the Parties hereto and their assignees, and
that only the Parties hereto and their permitted assignees shall have rights
hereunder.

Section 11.14. Binding Agreement. Subject to the foregoing limitations, this
Agreement shall extend to, and shall bind, the respective permitted successors
and assigns of each Party.

[Remainder of page intentionally left blank]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be duly
executed on its behalf as of the Effective Date.

 

STEADFAST APARTMENT REIT, INC. By:  

/s/ Ella S. Neyland

Name: Ella S. Neyland Title: Chief Financial Officer STEADFAST INVESTMENT
PROPERTIES, INC. By:  

/s/ Dinesh K. Davar

Name: Dinesh K. Davar Title: Manager

 

 

[Signature Page to Transition Services Agreement]